—In an action to recover a real estate brokerage commission, the defendants appeal (1), as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Oliver, J.), dated August 11, 1999, as granted the plaintiffs’ motion for summary judgment on the complaint and denied their cross motion for summary judgment dismissing the complaint, and (2) from a judgment of the same court, dated September 16, 1999, which is in favor of the plaintiffs and against them in the principal sum of $14,100.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the respondents are awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (CPLR 5501 [a] [1]).
The plaintiffs established their entitlement to summary judg*432ment on the complaint (see, Ormond Park Realty v Round Hill Dev. Corp., 266 AD2d 523). Contrary to the defendants’ contention, the Supreme Court properly concluded that they were liable as agents for an undisclosed or unidentified principal (see, Kaplon-Belo Assocs. v Farrelly, 221 AD2d 321). O’Brien, J. P., Thompson, H. Miller and Schmidt, JJ., concur.